SMITH, J.
This action is before this court 'on an' order granting a rehearing. The decision of the court is reported in 20 S. D. 389, 107 N. W. 367.
A careful consideration of the grounds presented in the petition for rehearing, and a full re-examination of the entire evidence contained in the abstract, make it clear that the decision by this court upon ithe former hearing is correct and should stand. We may add that the sixth finding of fact made by the trial court, which was, ip effect, that the first quitclaim deed was delivered to Floese “without any -condition whatever, except that the said Hoese should deliver back the said quitclaim deed upon receipt of a deed signed by said Schmidt and wife,” is not only unsupported by sufficient evidence, but is contrary to the ¡undisputed evidence.
The judgment and order of the trial court, refusing a new trial, are reversed. ... . •